Citation Nr: 0414704	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-12 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in August 2002, the veteran indicated that he 
desired a hearing before a Member of the Board sitting in 
Washington, DC.  By letter dated in March 2004, the veteran 
was informed that a hearing before the Board had been 
scheduled for May 7, 2004.  However, the evidence shows that 
the veteran did not report for the scheduled hearing.  As the 
veteran failed to appear for the scheduled hearing and has 
not requested that the hearing be rescheduled, the case will 
be processed as though the request for a hearing has been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2003).  


REMAND

The record reflects that the veteran served as a coxswain in 
the Navy during World War II.  Service medical records show 
that his hearing was normal upon enlistment and separation 
using spoken voice, whispered voice, and coin click tests.  
The service medical records do not show any history, 
complaint, or diagnosis of hearing loss.  

Subsequent post service VA medical records show that the 
veteran was treated for intermittent dizziness in January 
1982.  In February 1982, he was seen with dizzy spells.  At 
that time, he was noted to have some ringing in his ears.  
Vertebrobasilar insufficiency (VBI) was noted during a 
subsequent neurological assessment in March 1982.  His 
dizziness was noted to be resolving in May 1982 and a 
relationship between his symptoms and diabetes mellitus was 
questioned in June 1982.  Bilateral high frequency 
sensorineural hearing loss was diagnosed in June 1982 with 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
25
70
LEFT
10
5
10
15
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

Subsequent VA medical records show that the veteran was seen 
in September 2001 with complaints of hearing loss and 
intermittent tinnitus.  The veteran had indicated that he was 
a gunner in service and that he had a history of noise 
exposure in service.  A diagnosis of high frequency 
sensorineural hearing loss in both ears was rendered.  
However, the examiner did not provide an opinion concerning 
the etiology of the disability.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following action:  

1.  The RO should undertake appropriate 
development to obtain copies of any 
records pertaining to treatment or 
evaluation of the veteran for his hearing 
loss disability since September 2001.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence.  

2.  When the above development has been 
completed, the RO should schedule the 
veteran for an audiological examination 
to determine the nature and etiology of 
any currently present hearing loss 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
presence of hearing loss disability for 
VA purposes should be confirmed or ruled 
out.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hearing impairment is etiologically 
related to noise exposure during his 
active military service or otherwise 
etiologically related to service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  Thereafter, the RO should undertake 
any other indicated development.

4.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


(CONTINUED ON NEXT PAGE)


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



